DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 7, the limitation “first joint assembly and second joint assemblies are connected to the oil sumps… in one-to-one correspondence” is confusing because it is not clear what is considered one-to-one correspondence between single joint assembly and plurality of second assemblies with the plurality of oil sumps. For examination purposes, the above limitation is interpreted as ‘-- each second assembly connected to only one of the oil sumps --’.
Claims 8-12 are also rejected under 112(b) by the virtue of being dependent on the above rejected claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fraser (US 2014/0037484 A1).
In regards to claim 1, Fraser teaches an oil distributing device (214) connected among at least three compressors (compressors 1-4, see figs. 10-11) and configured to distribute oil among the at least three compressors, the oil distributing device comprising: a first joint assembly (fitting with connections 219 for conduits 212 and extension 214, see fig. 12 and paragraphs 55 and 60) comprising a plurality of passages (connections 219 for conduits 212, see fig. 12 and paragraph 60; also see below annotated fig. 10) fluidly isolated from each other (each connection attached to each conduit 212 independent of other 212 conduits, see fig. 10); a plurality of second joint assemblies (ports 210 at compressors 1, 2, and 4, see fig. 10); and a plurality of connecting pipes (conduits 212, see figs. 10-11) respectively connecting the plurality of second joint assemblies (each of the port 210, see below annotated fig. 10) to the plurality of passages (see below annotated fig. 10) of the first joint assembly (fitting) in one-to-one correspondence (each connecting pipe 212 only connects a single port 210 with the fitting, see below annotated fig. 10).

    PNG
    media_image1.png
    869
    641
    media_image1.png
    Greyscale

In regards to claim 7, Fraser teaches a refrigeration system (1, see fig. 1 and paragraph 29) comprising: at least three compressors (at least compressors 1-3, see figs. 1 and 10) each having an oil sump configured to store oil (oil sump, see paragraph 52); a suction pipe (204, 208) configured to supply gas and oil to each of the at least three compressors (see fig. 8 and paragraph 54); a discharge pipe (205) configured to discharge the gas and the oil from the at least three compressors (see fig. 6 and paragraphs 9, 59, 62); and wherein the first joint assembly (fitting with connections 219 for conduits 212 and extension 214, see fig. 12 and paragraphs 55 and 60) and the plurality of second joint assemblies (ports 210) are connected to the oil sumps of the compressors (210 connected to the bottom of the compressor and the oil sumps, see paragraph 55 and figs. 9-11) in one-to-one correspondence, respectively (each port 210 is connected to the fitting via only one conduit 212, see fig. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser (US 2014/0037484 A1) as applied to claim 1 above and further in view of Craig (US 7,757,815 B2).
In regards to claim 2, Fraser teaches that the first joint assembly comprises a second tubular member (tubular fitting with two connections 219, see figs. 10, 12 and paragraph 60), where the space within the second tubular member serves as a first one of the plurality of passages of the first joint assembly (through at least one of the connections 219 or extension 214 connected to one of the pipes 212, see fig. 10 and paragraph 60).
However, Fraser does not explicitly teach a first tubular member surrounded by the second member, and annular space between the first and second members serving as the first passage; and an internal cavity of the first tubular member serving as a second one of the plurality of passages of the first joint assembly.
Craig teaches that the first joint assembly (50) comprises a first tubular member (with wall 68 and passage 56, see figs. 4-5) and a second tubular member (with walls 70, 72, and passage 58, see figs. 4-5) surrounding the first tubular member (70, 72 surround 68, see fig. 4 and col. 3, lines 54-61), an annular space between the first tubular member and the second tubular member (space between 68 and 70, 72 and fluid passage 58, see figs. 4-5) serves as a first one of the plurality of passages of the first joint assembly (fluid passage 58 for lubricant, see figs. 4-6 and col. 4, lines 33-39), and an internal cavity (space within wall 68) of the first tubular member serves as a second one of the plurality of passages (56) of the first joint assembly (see figs. 4-6 and col. 4, lines 29-33; col. 3, lines 28-47).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first joint assembly with first and second concentric tubular members, where an annular space between the first tubular member and the second tubular member serves as a first one of the plurality of passages of the first joint assembly, and an internal cavity of the first tubular member serves as a second one of the plurality of passages of the first joint assembly as taught by Craig in place of the first joint assembly of Fraser as modified in order to facilitate obtaining more information about the sampled lubricant and may also facilitate more efficient investigation of the lubricant system (see col. 5, lines 2-11, Craig).
In regards to claim 3, Fraser teaches that the space within the second tubular member serves as a first one of the plurality of passages of the first joint assembly that connects a first one of the plurality of connecting pipes (through at least one of the connections 219 or extension 214 connected to one of the pipes 212, see fig. 10 and paragraph 60).
However, Fraser does not explicitly teach that the annular space between the tubular members is in fluid communication with the connecting pipe through a T joint, and the first tubular member is connected directly to the second connecting pipe.
Craig teaches that the annular space is in fluid communication with a first one of the plurality of connecting pipes (58, 64 connected to one of the pipes leading to device 52, see fig. 6 and col. 3, lines 39-48; Also see below annotated fig. 6) through a T joint (T-shape of device 50, see figs. 4-5), and the first tubular member (68 and passage 56) is connected directly (via 62) to a second one of the plurality of connecting pipes (col. 3, lines 28-39; also see below annotated fig. 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oil distributing assembly of Fraser as modified by establishing fluid communication between the annular space and the first connecting pipe through a T joint, and directly connecting the first tubular member with the second connecting pipe as taught by Craig in order to determine the amount of oil required by each compressor of Fraser as modified based on the oil flowing through the separate passages of the first joint assembly.

    PNG
    media_image2.png
    896
    599
    media_image2.png
    Greyscale

In regards to claim 4, Fraser does not explicitly teach a plurality of tubular members within the first joint assembly, and an internal cavity of each of the plurality of tubular members serves as one of the plurality of passages of the first joint assembly.
Craig teaches that the first joint assembly comprises a plurality of tubular members (68 with passage 56; and 70, 72 with passage 58, see fig. 4) within the first joint assembly (see figs. 4-5), and an internal cavity of each of the plurality of tubular members serves as one of the plurality of passages (passages 56, 58; col. 3, lines 28-48) of the first joint assembly (see figs. 4-6 and col. 3, lines 53-61).pace is in fluid communication with a first one of the plurality of connecting pipes (58, 64 connected to one of the pipes leading to device 52, see fig. 6 and col. 3, lines 39-48; Also see below annotated fig. 6) through a T joint (T-shape of device 50, see figs. 4-5), and the first tubular member (68 and passage 56) is connected directly (via 62) to a seco
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first joint assembly comprises a plurality of tubular members, and an internal cavity of each of the plurality of tubular members serves as one of the plurality of passages of the first joint assembly as taught by Craig in place of the first joint assembly of Fraser as modified in order to facilitate obtaining more information about the sampled lubricant and may also facilitate more efficient investigation of the lubricant system (see col. 5, lines 2-11, Craig).
In regards to claim 13, Fraser teaches a refrigeration system (1, see fig. 1 and paragraph 29) comprising: at least three compressors (at least compressors 1-3, see figs. 1 and 10) each having an oil sump configured to store oil (oil sump, see paragraph 52); a suction pipe (204, 208) configured to supply gas and oil to each of the at least three compressors (see fig. 8 and paragraph 54); a discharge pipe (205) configured to discharge the gas and the oil from the at least three compressors (see fig. 6 and paragraphs 9, 59, 62); and wherein the first joint assembly (fitting with connections 219 for conduits 212 and extension 214, see fig. 12 and paragraphs 55 and 60) and the plurality of second joint assemblies (ports 210) are connected to the oil sumps of the compressors (210 connected to the bottom of the compressor 
In regards to claim 14, Fraser teaches a refrigeration system (1, see fig. 1 and paragraph 29) comprising: at least three compressors (at least compressors 1-3, see figs. 1 and 10) each having an oil sump configured to store oil (oil sump, see paragraph 52); a suction pipe (204, 208) configured to supply gas and oil to each of the at least three compressors (see fig. 8 and paragraph 54); a discharge pipe (205) configured to discharge the gas and the oil from the at least three compressors (see fig. 6 and paragraphs 9, 59, 62); and wherein the first joint assembly (fitting with connections 219 for conduits 212 and extension 214, see fig. 12 and paragraphs 55 and 60) and the plurality of second joint assemblies (ports 210) are connected to the oil sumps of the compressors (210 connected to the bottom of the compressor and the oil sumps, see paragraph 55 and figs. 9-11) in one-to-one correspondence, respectively (each port 210 is connected to the fitting via only one conduit 212, see fig. 10).
In regards to claim 15, Fraser teaches a refrigeration system (1, see fig. 1 and paragraph 29) comprising: at least three compressors (at least compressors 1-3, see figs. 1 and 10) each having an oil sump configured to store oil (oil sump, see paragraph 52); a suction pipe (204, 208) configured to supply gas and oil to each of the at least three compressors (see fig. 8 and paragraph 54); a discharge pipe (205) configured to discharge the gas and the oil from the at least three compressors (see fig. 6 and paragraphs 9, 59, 62); and wherein the first joint assembly (fitting with connections 219 for conduits 212 and extension 214, see fig. 12 and paragraphs 55 and 60) and the plurality of second joint assemblies (ports 210) are connected to the oil sumps of the compressors (210 connected to the bottom of the compressor and the oil sumps, see paragraph 55 and figs. 9-11) in one-to-one correspondence, respectively (each port 210 is connected to the fitting via only one conduit 212, see fig. 10).

Claims 5, 6, 8, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser (US 2014/0037484 A1) as applied to claim 1 above and further in view of Schaefer (US 2017/0268513 A1).
In regards to claim 5, Fraser teaches at least three compressors (compressors 1-4), the first joint assembly (fitting with 219, see figs. 10, and 12) is connected to a port (210) of an oil sump (oil sump at the bottom of compressors 1-4, see paragraph 52) of one of the plurality of compressors (210 connected to oil sump of compressor 202 (i.e. #3), see fig. 10 and paragraphs 55 and 62).
However, Fraser is silent about having fixed-speed compressors.
Schaefer teaches that at least one of the three compressor is a variable-speed compressor (one of compressors 10a, 10b, and 10c could be a variable speed compressor, see paragraph 80) and a plurality of compressors are fixed-speed compressors (at least two of the compressors 10a, 10b, and 10c could have same capacity, see paragraph 80).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressors of the device of Fraser by making at least one of the compressors in addition to the third compressor a fixed-speed compressor and one additional compressor a variable speed compressor based on the teaching of Schaefer to provide at least one variable speed compressor and a plurality of fixed-speed compressors in order to allow partially working fluid to leak out of the compressor and reduce the operating capacity of any one of the three compressors (see paragraph 80, Schaefer). Fraser is silent about the speed of at least two compressors being fixed. The examiner takes official notice that compressor capacity is proportional to compressor speed and in the compressor operation art, compressor capacity is often equated with compressor speed. Therefore, it would have been obvious for one of ordinary skill in the art to operate at least two compressors at fixed speed to create uniformity with pressure at the common suction and discharge sides of the parallel compressors.
In regards to claim 6, Fraser teaches at least three compressors (compressors 1-4), which are connected in parallel (see fig. 10), the first joint assembly (fitting with 219, see figs. 10, and 12) is connected to a port (210) of an oil sump (oil sump at the bottom of compressors 1-4, see paragraph 52) of one of the two compressors (210 connected to oil sump of compressor 202 (i.e. #3), see fig. 10 and paragraphs 55 and 62).

Schaefer teaches that at least one of the three compressor is a variable-speed compressor (one of compressors 10a, 10b, and 10c could be a variable speed compressor, see paragraph 80) and a plurality of compressors are fixed-speed compressors (at least two of the compressors 10a, 10b, and 10c could have same capacity, see paragraph 80).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressors of the device of Fraser by making at least one of the compressors in addition to the third compressor a fixed-speed compressor and one additional compressor a variable speed compressor based on the teaching of Schaefer to provide at least one variable speed compressor and a plurality of fixed-speed compressors in order to allow partially working fluid to leak out of the compressor and reduce the operating capacity of any one of the three compressors (see paragraph 80, Schaefer). Fraser is silent about the speed of at least two compressors being fixed. The examiner takes official notice that compressor capacity is proportional to compressor speed and in the compressor operation art, compressor capacity is often equated with compressor speed. Therefore, it would have been obvious for one of ordinary skill in the art to operate at least two compressors at fixed speed to create uniformity with pressure at the common suction and discharge sides of the parallel compressors.
In regards to claim 8, Fraser teaches at least three compressors (compressors 1-4), the first joint assembly (fitting with 219, see figs. 10, and 12) is connected to a port (210) of an oil sump (oil sump at the bottom of compressors 1-4, see paragraph 52) of one of the two compressors (210 connected to oil sump of compressor 202 (i.e. #3), see fig. 10 and paragraphs 55 and 62).
However, Fraser is silent about having fixed-speed compressors.
Schaefer teaches that at least one of the three compressor is a variable-speed compressor (one of compressors 10a, 10b, and 10c could be a variable speed compressor, see paragraph 80) and a plurality of compressors are fixed-speed compressors (at least two of the compressors 10a, 10b, and 10c could have same capacity, see paragraph 80).

In regards to claim 9, Fraser teaches at least three compressors (compressors 1-4), which are connected in parallel (see fig. 10), the first joint assembly (fitting with 219, see figs. 10, and 12) is connected to a port (210) of an oil sump (oil sump at the bottom of compressors 1-4, see paragraph 52) of one of the two compressors (210 connected to oil sump of compressor 202 (i.e. #3), see fig. 10 and paragraphs 55 and 62).
However, Fraser is silent about having fixed-speed compressors.
Schaefer teaches that at least one of the three compressor is a variable-speed compressor (one of compressors 10a, 10b, and 10c could be a variable speed compressor, see paragraph 80) and a plurality of compressors are fixed-speed compressors (at least two of the compressors 10a, 10b, and 10c could have same capacity, see paragraph 80).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressors of the device of Fraser by making at least one of the compressors in addition to the third compressor a fixed-speed compressor and one additional compressor a variable speed compressor based on the teaching of Schaefer to provide at least one variable 
In regards to claim 12, Fraser teaches an inlet (204) of a suction pipe (208), where the inlet is closer to compressor 1 (204 closer to compressor # 1, see fig. 6) that the other two compressors (compressors #2, and #3, see fig. 6).
However, Fraser does not explicitly teach that the variable-speed compressor is closer to the inlet than the fixed-speed compressors.
Schaefer teaches a variable-speed compressor (10c) is disposed closer to an inlet (148 of suction line 124, see fig. 3) of the suction pipe (124) than the two fixed-speed compressors (same capacity compressors 10b, 10a, see fig. 3 and paragraph 80).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the compressors in the system of Fraser as modified in such a way as to provide the variable-speed compressor closer to the suction pipe inlet than the fixed-speed compressors as taught by Schaefer in order to maintain sufficient supply of refrigerant to the variable speed compressor along with the required amount of oil which is transferred through the suction line.

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser (US 2014/0037484 A1) in view of Craig and Schaefer as applied to claims 8 and 9 above and further in view of Brostrom (US 2017/0045052 A1).
In regards to claims 10 and 16, Fraser teaches a sight glass fitting (217, see paragraph 60 and fig. 10) to check the oil level in the compressor (see paragraph 61); however, Fraser is silent about the level monitor being disposed in the compressor.
Brostrom teaches an oil level sensor and controller (float type or level senor, see paragraph 37 and fig. 5), where the oil level sensor is in the variable-speed compressor (float type or level sensor in the compressor, see paragraph 37 and abstract; where the compressor speed changes, see paragraphs 66 and 70).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an oil level monitor of a variable-speed compressor as taught by Brostrom in the variable-speed compressor in the device of Fraser as modified in order to determine whether leak is present based on the detection of oil level in the compressor (see paragraph 67, Brostrom).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser (US 2014/0037484 A1) as applied to claim 7 above and further in view of Bonnefoi (US 2013/0330210 A1).
In regards to claim 11, Fraser does not explicitly teach a ring disposed on the suction pipe.
Bonnefoi teaches a ring (39) on the suction pipe (39, see fig. 3; and paragraph 87).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a ring on the suction pipe as taught by Bonnefoi on the suction pipe of the system of Fraser as modified in order to use the ring as a throttling/reducing means at the suction pipe to reduce the cross-section of the refrigerant gas at the suction (see paragraph 86, Bonnefoi).

Following is an alternate Rejection for an interpretation that the second joint assembly is distinct from the openings and/or ports at each compressor.

s 1, 5-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser (US 2014/0037484 A1) and in view of Schaefer (US 2017/0268513 A1).
In regards to claim 1, Fraser teaches an oil distributing device (214) connected among at least three compressors (compressors 1-4, see figs. 10-11) and configured to distribute oil among the at least three compressors, the oil distributing device comprising: a first joint assembly (fitting with connections 219 for conduits 212 and extension 214, see fig. 12 and paragraphs 55 and 60) comprising a plurality of passages (connections 219 for conduits 212, see fig. 12 and paragraph 60; also see below annotated fig. 10) fluidly isolated from each other (each connection attached to each conduit 212 independent of other 212 conduits, see fig. 10); a second joint assembly (fitting attached to compressor 2, see fig. 11); a plurality of connecting pipes (conduits 212, see figs. 10-11); and the plurality of connecting pipes (conduits 212) respectively connecting the plurality of compressors (212 to each compressor 1, 2, and 4, see fig. 10) to the plurality of passages (see below annotated fig. 10) of the first joint assembly (fitting) in one-to-one correspondence (each connecting pipe 212 only connects a single compressor with the fitting, see below annotated fig. 10).

    PNG
    media_image1.png
    869
    641
    media_image1.png
    Greyscale


Schaefer teaches a plurality of joint assemblies (oil fittings 128) at the opening of each of the plurality of compressors (fittings 128 at openings 126, see figs. 3, 7, 1, and 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided oil fittings of the compressors as taught by Schaefer between the ports (210) and conduits (212) of each of the compressors as part of the oil distribution system of Fraser in order to allow the compressors to be connected to the oil equalization line or disconnected from the equalization line via the oil fittings and allow the disconnected compressors to be sealed off with plugs (see paragraphs 76-77 and fig. 1, Schaefer).
In regards to claim 5, Fraser teaches at least three compressors (compressors 1-4), the first joint assembly (fitting with 219, see figs. 10, and 12) is connected to a port (210) of an oil sump (oil sump at the bottom of compressors 1-4, see paragraph 52) of one of the plurality of compressors (210 connected to oil sump of compressor 202 (i.e. #3), see fig. 10 and paragraphs 55 and 62).
However, Fraser is silent about having fixed-speed compressors.
Schaefer teaches that at least one of the three compressor is a variable-speed compressor (one of compressors 10a, 10b, and 10c could be a variable speed compressor, see paragraph 80) and a plurality of compressors are fixed-speed compressors (at least two of the compressors 10a, 10b, and 10c could have same capacity, see paragraph 80).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressors of the device of Fraser by making at least one of the compressors in addition to the third compressor a fixed-speed compressor and one additional compressor a variable speed compressor based on the teaching of Schaefer to provide at least one variable speed compressor and a plurality of fixed-speed compressors in order to allow partially working fluid to leak out of the compressor and reduce the operating capacity of any one of the three compressors (see paragraph 80, Schaefer). Fraser is silent about the speed of at least two compressors being fixed. The 
In regards to claim 6, Fraser teaches at least three compressors (compressors 1-4), which are connected in parallel (see fig. 10), the first joint assembly (fitting with 219, see figs. 10, and 12) is connected to a port (210) of an oil sump (oil sump at the bottom of compressors 1-4, see paragraph 52) of one of the two compressors (210 connected to oil sump of compressor 202 (i.e. #3), see fig. 10 and paragraphs 55 and 62).
However, Fraser is silent about having fixed-speed compressors.
Schaefer teaches that at least one of the three compressor is a variable-speed compressor (one of compressors 10a, 10b, and 10c could be a variable speed compressor, see paragraph 80) and a plurality of compressors are fixed-speed compressors (at least two of the compressors 10a, 10b, and 10c could have same capacity, see paragraph 80).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressors of the device of Fraser by making at least one of the compressors in addition to the third compressor a fixed-speed compressor and one additional compressor a variable speed compressor based on the teaching of Schaefer to provide at least one variable speed compressor and a plurality of fixed-speed compressors in order to allow partially working fluid to leak out of the compressor and reduce the operating capacity of any one of the three compressors (see paragraph 80, Schaefer). Fraser is silent about the speed of at least two compressors being fixed. The examiner takes official notice that compressor capacity is proportional to compressor speed and in the compressor operation art, compressor capacity is often equated with compressor speed. Therefore, it would have been obvious for one of ordinary skill in the art to operate at least two compressors at fixed 
In regards to claim 7, Fraser teaches a refrigeration system (1, see fig. 1 and paragraph 29) comprising: at least three compressors (at least compressors 1-3, see figs. 1 and 10) each having an oil sump configured to store oil (oil sump, see paragraph 52); a suction pipe (204, 208) configured to supply gas and oil to each of the at least three compressors (see fig. 8 and paragraph 54); a discharge pipe (205) configured to discharge the gas and the oil from the at least three compressors (see fig. 6 and paragraphs 9, 59, 62); and wherein the first joint assembly (fitting with connections 219 for conduits 212 and extension 214, see fig. 12 and paragraphs 55 and 60) and the plurality of second joint assemblies (ports 210) are connected to the oil sumps of the compressors (210 connected to the bottom of the compressor and the oil sumps, see paragraph 55 and figs. 9-11) in one-to-one correspondence, respectively (each port 210 is connected to the fitting via only one conduit 212, see fig. 10).
In regards to claim 8, Fraser teaches at least three compressors (compressors 1-4), the first joint assembly (fitting with 219, see figs. 10, and 12) is connected to a port (210) of an oil sump (oil sump at the bottom of compressors 1-4, see paragraph 52) of one of the two compressors (210 connected to oil sump of compressor 202 (i.e. #3), see fig. 10 and paragraphs 55 and 62).
However, Fraser is silent about having fixed-speed compressors.
Schaefer teaches that at least one of the three compressor is a variable-speed compressor (one of compressors 10a, 10b, and 10c could be a variable speed compressor, see paragraph 80) and a plurality of compressors are fixed-speed compressors (at least two of the compressors 10a, 10b, and 10c could have same capacity, see paragraph 80).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressors of the device of Fraser by making at least one of the compressors in addition to the third compressor a fixed-speed compressor and one additional compressor a variable speed compressor based on the teaching of Schaefer to provide at least one variable speed compressor and a plurality of fixed-speed compressors in order to allow partially working fluid to 
In regards to claim 9, Fraser teaches at least three compressors (compressors 1-4), which are connected in parallel (see fig. 10), the first joint assembly (fitting with 219, see figs. 10, and 12) is connected to a port (210) of an oil sump (oil sump at the bottom of compressors 1-4, see paragraph 52) of one of the two compressors (210 connected to oil sump of compressor 202 (i.e. #3), see fig. 10 and paragraphs 55 and 62).
However, Fraser is silent about having fixed-speed compressors.
Schaefer teaches that at least one of the three compressor is a variable-speed compressor (one of compressors 10a, 10b, and 10c could be a variable speed compressor, see paragraph 80) and a plurality of compressors are fixed-speed compressors (at least two of the compressors 10a, 10b, and 10c could have same capacity, see paragraph 80).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressors of the device of Fraser by making at least one of the compressors in addition to the third compressor a fixed-speed compressor and one additional compressor a variable speed compressor based on the teaching of Schaefer to provide at least one variable speed compressor and a plurality of fixed-speed compressors in order to allow partially working fluid to leak out of the compressor and reduce the operating capacity of any one of the three compressors (see paragraph 80, Schaefer). Fraser is silent about the speed of at least two compressors being fixed. The examiner takes official notice that compressor capacity is proportional to compressor speed and in the compressor operation art, compressor capacity is often equated with compressor speed. Therefore, it 
In regards to claim 12, Fraser teaches an inlet (204) of a suction pipe (208), where the inlet is closer to compressor 1 (204 closer to compressor # 1, see fig. 6) that the other two compressors (compressors #2, and #3, see fig. 6).
However, Fraser does not explicitly teach that the variable-speed compressor is closer to the inlet than the fixed-speed compressors.
Schaefer teaches a variable-speed compressor (10c) is disposed closer to an inlet (148 of suction line 124, see fig. 3) of the suction pipe (124) than the two fixed-speed compressors (same capacity compressors 10b, 10a, see fig. 3 and paragraph 80).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the compressors in the system of Fraser as modified in such a way as to provide the variable-speed compressor closer to the suction pipe inlet than the fixed-speed compressors as taught by Schaefer in order to maintain sufficient supply of refrigerant to the variable speed compressor along with the required amount of oil which is transferred through the suction line.

Claims 2-4 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser (US 2014/0037484 A1) in view of Schaefer as applied to claim 1 above and further in view of Craig (US 7,757,815 B2).
In regards to claim 2, Fraser teaches that the first joint assembly comprises a second tubular member (tubular fitting with two connections 219, see figs. 10, 12 and paragraph 60), where the space within the second tubular member serves as a first one of the plurality of passages of the first joint assembly (through at least one of the connections 219 or extension 214 connected to one of the pipes 212, see fig. 10 and paragraph 60).

Craig teaches that the first joint assembly (50) comprises a first tubular member (with wall 68 and passage 56, see figs. 4-5) and a second tubular member (with walls 70, 72, and passage 58, see figs. 4-5) surrounding the first tubular member (70, 72 surround 68, see fig. 4 and col. 3, lines 54-61), an annular space between the first tubular member and the second tubular member (space between 68 and 70, 72 and fluid passage 58, see figs. 4-5) serves as a first one of the plurality of passages of the first joint assembly (fluid passage 58 for lubricant, see figs. 4-6 and col. 4, lines 33-39), and an internal cavity (space within wall 68) of the first tubular member serves as a second one of the plurality of passages (56) of the first joint assembly (see figs. 4-6 and col. 4, lines 29-33; col. 3, lines 28-47).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first joint assembly with first and second concentric tubular members, where an annular space between the first tubular member and the second tubular member serves as a first one of the plurality of passages of the first joint assembly, and an internal cavity of the first tubular member serves as a second one of the plurality of passages of the first joint assembly as taught by Craig in place of the first joint assembly of Fraser as modified in order to facilitate obtaining more information about the sampled lubricant and may also facilitate more efficient investigation of the lubricant system (see col. 5, lines 2-11, Craig).
In regards to claim 3, Fraser teaches that the space within the second tubular member serves as a first one of the plurality of passages of the first joint assembly that connects a first one of the plurality of connecting pipes (through at least one of the connections 219 or extension 214 connected to one of the pipes 212, see fig. 10 and paragraph 60).

Craig teaches that the annular space is in fluid communication with a first one of the plurality of connecting pipes (58, 64 connected to one of the pipes leading to device 52, see fig. 6 and col. 3, lines 39-48; Also see below annotated fig. 6) through a T joint (T-shape of device 50, see figs. 4-5), and the first tubular member (68 and passage 56) is connected directly (via 62) to a second one of the plurality of connecting pipes (col. 3, lines 28-39; also see below annotated fig. 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oil distributing assembly of Fraser as modified by establishing fluid communication between the annular space and the first connecting pipe through a T joint, and directly connecting the first tubular member with the second connecting pipe as taught by Craig in order to determine the amount of oil required by each compressor of Fraser as modified based on the oil flowing through the separate passages of the first joint assembly.

    PNG
    media_image2.png
    896
    599
    media_image2.png
    Greyscale

In regards to claim 4, Fraser does not explicitly teach a plurality of tubular members within the first joint assembly, and an internal cavity of each of the plurality of tubular members serves as one of the plurality of passages of the first joint assembly.
Craig teaches that the first joint assembly comprises a plurality of tubular members (68 with passage 56; and 70, 72 with passage 58, see fig. 4) within the first joint assembly (see figs. 4-5), and an internal cavity of each of the plurality of tubular members serves as one of the plurality of passages (passages 56, 58; col. 3, lines 28-48) of the first joint assembly (see figs. 4-6 and col. 3, lines 53-61).pace is in fluid communication with a first one of the plurality of connecting pipes (58, 64 connected to one of the pipes leading to device 52, see fig. 6 and col. 3, lines 39-48; Also see below annotated fig. 6) through a T joint (T-shape of device 50, see figs. 4-5), and the first tubular member (68 and passage 56) is connected directly (via 62) to a seco
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first joint assembly comprises a plurality of tubular members, and an internal cavity of each of the plurality of tubular members serves as one of the plurality of passages of the first joint assembly as taught by Craig in place of the first joint assembly of Fraser as modified in order to facilitate obtaining more information about the sampled lubricant and may also facilitate more efficient investigation of the lubricant system (see col. 5, lines 2-11, Craig).
In regards to claim 13, Fraser teaches a refrigeration system (1, see fig. 1 and paragraph 29) comprising: at least three compressors (at least compressors 1-3, see figs. 1 and 10) each having an oil sump configured to store oil (oil sump, see paragraph 52); a suction pipe (204, 208) configured to supply gas and oil to each of the at least three compressors (see fig. 8 and paragraph 54); a discharge pipe (205) configured to discharge the gas and the oil from the at least three compressors (see fig. 6 and paragraphs 9, 59, 62); and wherein the first joint assembly (fitting with connections 219 for conduits 212 and extension 214, see fig. 12 and paragraphs 55 and 60) and the plurality of second joint assemblies (ports 210) are connected to the oil sumps of the compressors (210 connected to the bottom of the compressor 
In regards to claim 14, Fraser teaches a refrigeration system (1, see fig. 1 and paragraph 29) comprising: at least three compressors (at least compressors 1-3, see figs. 1 and 10) each having an oil sump configured to store oil (oil sump, see paragraph 52); a suction pipe (204, 208) configured to supply gas and oil to each of the at least three compressors (see fig. 8 and paragraph 54); a discharge pipe (205) configured to discharge the gas and the oil from the at least three compressors (see fig. 6 and paragraphs 9, 59, 62); and wherein the first joint assembly (fitting with connections 219 for conduits 212 and extension 214, see fig. 12 and paragraphs 55 and 60) and the plurality of second joint assemblies (ports 210) are connected to the oil sumps of the compressors (210 connected to the bottom of the compressor and the oil sumps, see paragraph 55 and figs. 9-11) in one-to-one correspondence, respectively (each port 210 is connected to the fitting via only one conduit 212, see fig. 10).
In regards to claim 15, Fraser teaches a refrigeration system (1, see fig. 1 and paragraph 29) comprising: at least three compressors (at least compressors 1-3, see figs. 1 and 10) each having an oil sump configured to store oil (oil sump, see paragraph 52); a suction pipe (204, 208) configured to supply gas and oil to each of the at least three compressors (see fig. 8 and paragraph 54); a discharge pipe (205) configured to discharge the gas and the oil from the at least three compressors (see fig. 6 and paragraphs 9, 59, 62); and wherein the first joint assembly (fitting with connections 219 for conduits 212 and extension 214, see fig. 12 and paragraphs 55 and 60) and the plurality of second joint assemblies (ports 210) are connected to the oil sumps of the compressors (210 connected to the bottom of the compressor and the oil sumps, see paragraph 55 and figs. 9-11) in one-to-one correspondence, respectively (each port 210 is connected to the fitting via only one conduit 212, see fig. 10).

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser (US 2014/0037484 A1) in view of Schaefer as applied to claims 8 and above and further in view of Brostrom (US 2017/0045052 A1).
In regards to claims 10 and 16, Fraser teaches a sight glass fitting (217, see paragraph 60 and fig. 10) to check the oil level in the compressor (see paragraph 61); however, Fraser is silent about the level monitor being disposed in the compressor.
Brostrom teaches an oil level sensor and controller (float type or level senor, see paragraph 37 and fig. 5), where the oil level sensor is in the variable-speed compressor (float type or level sensor in the compressor, see paragraph 37 and abstract; where the compressor speed changes, see paragraphs 66 and 70).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an oil level monitor of a variable-speed compressor as taught by Brostrom in the variable-speed compressor in the device of Fraser as modified in order to determine whether leak is present based on the detection of oil level in the compressor (see paragraph 67, Brostrom).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser (US 2014/0037484 A1) in view of Schaefer as applied to claim 7 above and further in view of Bonnefoi (US 2013/0330210 A1).
In regards to claim 11, Fraser does not explicitly teach a ring disposed on the suction pipe.
Bonnefoi teaches a ring (39) on the suction pipe (39, see fig. 3; and paragraph 87).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a ring on the suction pipe as taught by Bonnefoi on the suction pipe of the system of Fraser as modified in order to use the ring as a throttling/reducing means at the suction pipe to reduce the cross-section of the refrigerant gas at the suction (see paragraph 86, Bonnefoi).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M. A. S./
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763